UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6379


ALVIN HARRIS,

                    Plaintiff - Appellant,

             v.

WEXFORD HEALTH SOURCES, INC.; MAHBOOBEH MEMARSADEGHI,
M.D.; ASHOK AGRAWAL, M.D.; BON SECOURS HOSPITAL,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:19-cv-00296-GLR)


Submitted: September 22, 2020                               Decided: September 25, 2020


Before NIEMEYER, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alvin Harris, Appellant Pro Se. Gina Marie Smith, MEYERS, RODBELL &
ROSENBAUM, P.A., Riverdale Park, Maryland; Michelle Renae Mitchell, WHARTON,
LEVIN, EHRMANTRAUT & KLEIN, P.A., Annapolis, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Alvin Harris appeals the district court’s order denying relief on his 42 U.S.C. § 1983

complaint in which Harris asserted an Eighth Amendment deliberate indifference claim.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Harris v. Wexford Health Sources, Inc., No. 1:19-cv-

00296-GLR (D. Md. Feb. 20, 2020). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                            2